The opinion of the court was delivered, by
Strong, J.
— The main question in this case is, whether a widow’s right to land set apart to her under the 5th section of the Act of April 14th 1851, with the approval of the Orphans’ Court, is superior to the lien of a judgment against her husband' obtained before the Act of Assembly was passed, and continued a lien until the husband’s death. The pleadings show that the judgment of the plaintiff was recovered before the 14th of April 1851, against Gr. W. Rishell, the husband of the defendant, and that it was duly revived and continued a lien upon all his real estate until his death, which occurred in 1858. Subsequently the widow elected to retain a tract of fifty-six and three quarter acres, under the act allowing a widow to retain either real or personal property belonging to the estate of her deceased husband, to the value of $300. The land was appraised at the sum of $227, and the election and valuation were reported to the Orphans’ Court and approved. Can the widow now hold the land divested of the lien of the judgment ?
That the Act of 1851 was intended to be prospective in its operation is plain, not only from its language but from the general rule that forbids statutes to be construed as retroacting, unless their words imperatively demand such a construction. There is no reason for the belief that the legislature intended to disturb any vested rights, nor indeed had they power to confer a benefit at the expense of any such rights. But the lien of a judgment upon a debtor’s land is a vested right of the creditor, and when the judgment was recovered before the Act of April 14th 1851, it is a right vested before the "widow of the debtor had acquired any right to his property either perfect or inchoate. It is true, that, unlike the debtor’s “Execution Exemption” Act of 1849, the Act of 1851 does not expressly postpone the widow to the claims of creditors who were such prior to its passage; hut so far as such creditors had vested rights in the - deceased husband’s property, an express preservation of *247them would have been superfluous. Whether a widow is entitled to claim property of her husband to the value of $300 in exclusion of general creditors, when the debts were contracted before the passage of the act, we are not called upon now to determine. It seems to have been intimated in Gish & Henzey’s Appeal, 7 Casey 277, that she is not. It was not, however, so decided, and certainly a general creditor, without any lien, cannot be said to have any vested interest in his debtor’s property. Baldy’s Appeal, 4 Wright 328, determines this. But the position of a judgment-creditor is different, and it has been so ruled. In Neff’s Appeal, 9 Harris 247, where the meaning of the Widow’s Exemption Act of 1850 was under consideration, it was determined that there was nothing whatever in it, whether construed by itself or in connection with the Act of 1849, which indicated the slightest intention to impair the value of liens that existed before its enactment. If there was not in the Act of 1850, there is not in the Act of 1851, for there is no difference between the two acts, except that the latter applies to widows of all decedents, while the former embraced only the widows of such as died insolvent. The argument against the plaintiff in error attempted to be drawn from the proviso of the Act of 1851 must fail, for the same proviso was found in the Act of 1850. Regarding both acts as speaking prospectively, the liens for purchase-money tfaved, as also other liens not expressly saved, and therefore impliedly postponed, are such only as might be acquired after the passage of the act. All such, except those for purchase-money, would be subject, from their inception, to the superior rights of the widow, under the law in existence when the liens were acquired. No more than this was decided in Hildebrand’s Appeal, 3 Wright 133. The mechanics’ lien in that case originated in 1858. For this reason it was rightly held to be postponed to the claim of the widow for herself and her family. As was said in Spencer’s Appeal, 3 Casey 218, the Act of 1851 is a restriction or qualification of any liens acquired by operation of law against a husband’s estate, “ after the passage of the act,'” except so far as is excepted by the act. Baldy’s Appeal, 4 Wright 328, decides only that the widow’s exemption and right prevail over general creditors whose claims existed before the 14th of April 1851. It draws a distinction between general creditors and such as have liens upon the property of the decedent, and instead of being an authority to sustain the judgment of the court below in this case, it is in conflict with it. We hold then that the court erred in giving judgment on the demurrer for the widow, and thereby ruling that she holds the land discharged from the lien of the plaintiff’s judgment.
It was faintly urged in the argument that the approval by the Orphans’ Court of the appraisement made for the widow, con-*248eluded the plaintiff, and that it now bars him from asserting his lien. Such is not our opinion. The approval of the appraisement involved no consideration of liens, and discharged, none. Under the act a widow can take no right superior to that of her husband. She succeeds only to his property. If his title to that was imperfect, if his creditors had vested rights in the property, she must hold it as he did. The Orphans’ Court has no authority to adjudge to her any greater rights than her husband had at his decease. The Act of Assembly sets apart for her real or personal property of the deceased husband, not exceeding in value $300; but this is rather a distribution than a change of tenure. The court is empowered only to approve the appraisement. It can therefore adjudicate nothing more.
The judgment is reversed, and judgment is given for the plaintiff on the demurrer.
Agnew, J.
— I agree to tide judgment, but the operation of the approval of the Orphans’ Court of the appraisement, &c., is not essential to the judgment of this court; and I am not prepared to say that the decree of approval is not binding on creditors as well as heirs and devisees.